Citation Nr: 1452405	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-06 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran had active duty from January 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified in April 2011 at a videoconference hearing before the undersigned of the Board.  A transcript is associated with the physical claims file.  

In April 2012, the Board remanded this case to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  


FINDINGS OF FACT

1.  There is evidence of a diagnosis of degenerative joint disease of the right knee.

2.  The preponderance of the evidence is against a finding that degenerative joint disease of the right knee or any right knee disability had its onset in service or that degenerative joint disease was manifested to a compensable degree within one year following service discharge or is otherwise due to service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by military service; and arthritis may not be presumed to have been incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In February and April 2009 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  He was also advised of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The claim was readjudicated in the  November 2012 SSOC.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the AOJ/RO has obtained available service personnel records, including an in-service Physical Evaluation Board report; as well as VA and identified private treatment records.  However, it appears the Veteran's service treatment records are missing, despite the AOJ/RO's attempts to obtain them.  When service treatment records are lost or missing, through no fault of the Veteran, VA has a heightened obligation to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  No presumption, however, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  

Notably, the AOJ notified the Veteran of these missing service treatment records in a March 2009 notice, and asked the Veteran to send any still in his possession, but received no further records from the Veteran.  The AOJ also issued a March 2009 memorandum that rendered a formal finding of the unavailability of the missing service treatment records.  However, the AOJ did obtain his service personnel records in an attempt to develop his claim.  The Board concludes that all procedures to obtain any missing service treatment records were correctly followed.  Since all efforts have been exhausted, further attempts would be futile.  38 C.F.R. § 3.159(c)(2), (3).

As noted in the Introduction, the Veteran was provided with a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned fully explained the issue on appeal.  See Transcript (Tr.) on page 2.  To the extent that the undersigned VLJ did not explain the bases of the prior determinations, or suggest the submission of evidence that may have been overlooked, during the Board hearing, the Veteran has not been prejudiced.  See Bryant, supra.  Specifically, the VLJ asked questions in an attempt to obtain evidence to substantiate the claim, and the Veteran discussed his asserted in-service injury and subsequent symptoms and treatment.  The hearing focused on the elements necessary to substantiate his claim, and the Veteran and his representative demonstrated actual knowledge of such elements via questioning and testimony.  Moreover, neither the Veteran nor his representative has argued that VA failed to comply with 38 C.F.R. 3.103(c)(2), or identified any prejudice as a result of the Board hearing.  Rather, the Veteran has had ample opportunity to participate in the adjudication of his claim, and he and his representative have submitted pertinent evidence and made pertinent arguments in support of his service connection claim.  Accordingly, VA has substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and adequate notice has been provided.

There is also substantial compliance with the Board's Remand directives in April 2012 for the RO to attempt to obtain any outstanding VA treatment records, particularly from VA clinics and medical centers in South Carolina prior to 2004 that might support his claim.  Subsequently, on remand, the AOJ received a negative response from the Columbia, South Carolina VA Medical Center (VAMC), which noted that it had no treatment records for the Veteran prior to August 2004.  Moreover, in a November 2012 letter, the Veteran responded that he, too, possesses no medical records prior to 2004.  

Moreover, the AOJ/RO arranged for a June 2010 VA compensation examination. The examiner diagnosed right knee degenerative joint disease (DJD/arthritis), and provided a negative nexus opinion against the possibility that his right knee DJD is etiologically linked to service.  The Board observes that the June 2010 VA examination and opinion appear thorough and adequate, with consideration of the relevant criteria and claims file.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion with respect to these issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  There was substantial compliance with all remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements. 38 U.S.C.A. § 5103A . 

II.  Merits of the Claim

The Veteran contends he presently has a right knee disability that is related to the paratrooper training he received on active duty.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.

Arthritis will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If no presumptions apply to a claim, there must be satisfactory evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  


The Veteran testified that he injured his knee going down a zip line for training, twisting his knee on the trip down, requiring a "jug cast" on his knee and a profile, for at least a month in the summer of 1967.  See Tr. at 4.  He added that his paratrooper training was discontinued as a result of the injury, and he was transferred to duties in Germany.  Id.

The Board recognizes the Veteran presently has a right knee disability, specifically characterized as right knee DJD/arthritis.  The Veteran's June 2010 VA examination report shows he has been diagnosed with degenerative joint disease of the right knee.  

There are no available service personnel records or service treatment records that confirm the Veteran had any twisting injury to his right knee as described or treatment for an injury resulting from hard landings from parachute training, let alone treatment involving a cast.  As mentioned, the Veteran's service treatment records are unavailable, but this does not lower the threshold for establishing the Veteran's claim for service connection for a right knee disability.  Further, the Veteran's service personnel records are unremarkable for any diagnosis or treatment for any right knee disability.  Moreover, the Veteran's service personnel records do not confirm that the Veteran had any injury to his right knee from paratrooper training.  

Notably, the Board does not dispute that the Veteran's lay statements are competent since suffering a knee injury is within the realm of observation and experience.  However, the Board rejects the Veteran's allegation of a serious right knee injury in service as not credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  

As an initial matter, the Veteran's reported history on the origin of his right knee disability is inconsistent, alternatively testifying that his right knee problems developed from a single right knee injury that required a cast (see Tr. at 4) while at other times indicating his right knee disability resulted from the cumulative effects of multiple right knee twisting injuries.  For instance, he told the examiner in addition to a right knee injury requiring a "straight line cast," that he had a gradual onset of right knee pain that dates back to "repetitive hard landings with twisting injuries during parachute training.  He state[d] that he also chronically twisted and impacted his knees during physical training, especially during low crawl exercises."  Such inconsistency as to how he incurred a right knee injury during service are a factor against his credibility.  

Both the Court of Appeals for Veterans Claims, in a majority opinion and in a concurrence, and the Federal Circuit, have indicated that it is proper to rely on the absence of an entry in a record, where the record is complete and one would expect to find an entry if the alleged fact occurred, in determining whether the alleged fact occurred, at in this case.  See AZ v. Shinseki, 731 F.3d 1303, 1316-17 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring).

Considering his testimony of needing a "jug cast" after a right knee injury during training, the Board finds there is evidence to confirm that such incident did not occur during his active military service.  The Board finds as fact that had the Veteran experienced a serious right knee injury at the time of service, such would have been reported or documented in the available service records, because of the potential seriousness of the claimed injury.  For instance, at the Veteran's Physical Evaluation Board (PEB) near the end of service, in February 1969, there was a finding of organic heart disease, but there was no mention of any right knee injury.  In fact, when reporting his "past medical history" on the PEB report, the Veteran stated he "has had no operations or serious injuries."  The Board finds it reasonable to conclude that this is just the type of serious injury that would have been reported by the Veteran and documented in this record had it occurred.  

The determinative question is whether the present right knee DJD is attributable to service.  Regarding the issue of a nexus between the current disability and service, the Board finds the fact that the Veteran did not experience symptoms for a long time after service is evidence that tends to establish that a right knee disability was not related to an alleged in-service right knee injury.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service); cf Kahana, 24 Vet. App. at 438-39 (2011) (Lance, J., concurring) (noting that the Board may consider the absence of symptom under Maxson so long as it does not improperly infer the absence of symptoms from the absence of treatment or other corroboration).  

There are private medical treatment records from 1986 to 2004, during which the Veteran complained of right knee pain one time in October 1986 and then not again until 2004.  During this time, he was treated for multiple other complaints, but importantly, not for right knee pain.  For example, after he complained of right knee pain in October 1996, he was seen in March 1987 for right lower quadrant pain.  In March 1991, the Veteran was seen for complaints of a sore throat and sinus congestion.  In October 1991, he was seen for a kidney stone.  In April 1992, he was seen for blood pressure issues.  In May 1992, he was seen with left ear complaints.  In June 1992, he was seen for blurred vision.  In August 1992, he was seen for persistent burning in the stomach.  The examiner examined the Veteran's extremities and noted no edema or clubbing.  In December 1992, he was seen for a tooth abscess.  In January 1993, and the examiner noted the Veteran had "no complaints" at that time, and the Veteran was being seen only for blood sugar.  In February 1995, the Veteran reported that his left leg "hurts terribly."  The Veteran denied an "injury of any kind."  He was diagnosed with degenerative disc disease with left radiculopathy.  He was seen again in March 1995 and June 1995 for similar complaints.  In June 1999, the Veteran was seen for a regular check-up, and the examiner noted that the Veteran denied "having any problems" at that time.  In March 2000, the Veteran complained of numbness in his hands and feet.  In February 2001, June 2001, September 2001, January 2002, May 2002, and August 2004, the examiner physically examined the Veteran's extremities and noted there was no edema or clubbing.  

The Board finds the fact that the Veteran did not experience right knee symptoms for a very long time after service is evidence that tends to establish that a right knee disability was not related to service.  The first time the Veteran raised a complaint of right knee pain, as reported to a private physician at the Excelsior Medical Clinic, appears to have been in October 1986, or more than 15 years after an alleged in-service training injury to his right knee requiring a cast.  At that visit, he did not indicate that he had a long history of right knee pain dating back to service.  Although he sought medical treatment for many medical problems through the Excelsior Medical Clinic in subsequent years, those records are conspicuously absent for any indication or complaint of right knee pain until December 2004, so a gap of nearly 18 years since his last documented complaint of right knee pain.  At that time in December 2004, he described his right knee pain as "intermittent."  Close to that time, in August 2004, he also began to seek VA treatment, complaining at his initial visit of intermittent right knee pain and stiffness, which he dated back to a right knee injury in service in 1967.  

Ultimately, it is within common knowledge that a chronic right knee disability stemming from service would be demonstrated earlier than more than 15 years following service discharge.  Even then, after that one report in October 1986, the Veteran did not report right knee pain again until December 2004, and at that time, he reported intermittent pain.  Further supporting the lack of evidence of chronic symptoms is the fact that the Veteran was seen multiple times involving left lower extremity pain, and did not report any right lower extremity pain. Overall, this is a factor against a nexus to service.  

Additionally, there is medical evidence that the Veteran's current right knee DJD disability is not related to the alleged right knee injury during service.  Here, the June 2010 VA examiner opined that "the arthritic changes in the Veteran's knees are likely due to chronic wear and tear.  I find no evidence that this is service connected.  For this reason, I believe it is less likely as not that the Veteran's current diagnosis of degenerative joint disease of the right knee was incurred in or is a result of injuries sustained during military service."  Given the VA examiner's review of the claims file, personal interview of the Veteran, physical examination, and discussion of the rationale of the opinion, the Board finds the VA examiner's opinion is highly probative evidence against the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").

Further, there is no competent evidence that arthritis was diagnosed within one year following service discharge, and the Veteran has not alleged that such evidence exists.  38 C.F.R. §§ 3.307, 3.309.  

As to the Veteran's contentions, the Board has considered the Veteran's statements and his testimony that his current right knee DJD had its onset in service.  The Board acknowledges the Veteran is competent to have experienced right knee injury and pain during active duty, and a continuity of pain symptoms since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  The Board finds that the Veteran's opinion, even if competent, would not outweigh the June 2010 VA medical opinion.  Certainly, the Veteran is competent to attest to in-service right knee injury and pain, as it falls within the experience of the five senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  

However, the Board emphasizes that the Veteran is not competent to etiologically link his current right knee symptoms to his active duty service.  The Veteran has not shown that he has the expertise to translate those symptoms into clinical diagnoses, or to etiologically relate them to his active service given the overall complexity of the facts in this specific case.  There is no indication he has the specialized medical expertise necessary to make such determinations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).  Whether the Veteran's current right knee DJD is likely to be related to service in this type of case, where there was a long gap between the complaint of in-service injury and the onset of symptoms, is a medically complex issue beyond the knowledge of a lay observer or adjudicator.  See Jandreau, 492 F.3d at 1377, n.4, and Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Such complex medical questions may be resolved only by a clinician with specialized knowledge and training, such as by the June 2010 VA examiner.  The probative negative medical opinion in June 2010 against his claim was provided by a VA clinician who had specialized medical expertise, and relied upon independent physical evaluation and diagnostic testing, such as is typically performed during orthopedic examination, including x-ray testing.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (noting the general importance of an examiner's knowledge and skill in analyzing the medical data).  

Consequently, his allegations of a history of right knee pain since service are simply not credible, and not probative in support of his claim.  Because there is no other competent and credible evidence in support of his claim, there is no possible means of attributing such disorder to his active duty military service.  The Board concludes that the evidence does not support the claim for service connection.

In light of the above discussion, the Board concludes that the evidence does not support the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

The claim for service connection for a right knee disability is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


